

115 HR 4339 IH: Veterans’ Agricultural Apprenticeship Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4339IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Bost (for himself, Mr. Lawson of Florida, Mr. Kinzinger, Mr. Rodney Davis of Illinois, Mr. Shimkus, Mr. Moolenaar, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Department of Agriculture loan program to support mentorship and apprenticeship
			 opportunities for veterans of the Armed Forces to become farmers or
			 ranchers.
	
 1.Short titleThis Act may be cited as the Veterans’ Agricultural Apprenticeship Act of 2017. 2.Mentorship and apprenticeship program for veterans of the Armed Forces to become farmers and ranchers (a)Program requiredThe Secretary of Agriculture shall establish a program to make direct loans to farmers and ranchers who will provide mentorship and apprenticeship opportunities for veterans of the Armed Forces to learn the skills necessary to become a successful farmer or rancher.
 (b)Agreements with StatesThe Secretary of Agriculture shall carry out the mentorship and apprenticeship program through agreements with State departments of agriculture that will—
 (1)select veterans to participate in the program; (2)secure established farmers and ranchers to provide the mentorship and apprenticeship opportunities; and
 (3)make and administer direct loans to support the resulting mentorship and apprenticeship. (c)Active involvementAs a condition of a loan under the mentorship and apprenticeship program, a participating veteran must be allowed to materially and substantially participate in the operation of the farm or ranch providing the mentorship and apprenticeship opportunities.
			(d)Terms of loans
 (1)Interest rateA loan under the mentorship and apprenticeship program shall be made without interest. (2)Term and repaymentThe term of a loan under the program may not exceed one year and the loan shall be repaid after the harvest season in such installments as the Secretary may require.
 (e)Source of fundsOf the amounts appropriated for each of fiscal years 2019 through 2023 to fund operation of the Office of the Secretary of Agriculture, the Secretary shall use $1,000,000 each of such fiscal years to carry out this section.
 (f)Comptroller general reportNot later than March 1, 2022, the Comptroller General of the United States shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report evaluating the effectiveness of the mentorship and apprenticeship program in assisting veterans who participate in the program in becoming farmers and ranchers.
 (g)Veteran definedIn this section, the term veteran means an individual who has served in the Armed Forces (as defined in section 101(10) of title 38, United States Code) and who has not previously operated a farm or ranch.
			